Citation Nr: 1135216	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability). 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to November 2001 and from April 2003 to February 2006, including combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Specifically, the RO granted service connection for degenerative disc disease of the lumbar spine with an initial rating of 10 percent, and for PTSD with an initial rating of 10 percent, both effective as of February 21, 2006.  See August 2006 and October 2006 rating decisions.  The RO subsequently increased these initial ratings to 20 percent for the back disability and 50 percent for PTSD.  See November 2007 and October 2008 rating decisions.  However, as these are not the highest available ratings, and the Veteran has not expressed satisfaction with these determinations, the appeal continues from the initial rating decisions.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as stated on the first page of this decision.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and all documents relative to this appeal that were not already in the paper claims file have been printed out and associated with the paper claims file.  In addition, a transcript of the Veteran's testimony at a hearing before the undersigned Veterans Law Judge at the RO in July 2009 is associated with the paper claims file. 

The Board remanded these issues to the agency of original jurisdiction (AOJ) for further development in November 2009.  As discussed below, the Board finds that the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's low back disability has manifested by pain, painful motion, and muscle spasm; with forward flexion of the thoracolumbar spine limited to less than 60 degrees but greater than 30 degrees, even when accounting for additional limitation due to pain and other factors; and no evidence of ankylosis or incapacitating episodes for at least 4 weeks in any 12-month period.

2.  Resolving all reasonable doubt in the Veteran's favor, for the period beginning May 11, 2009, he has had objective sensory deficits in the left leg along the L4-5 distribution, characterized as radiculitis or minimal radicular changes; with no loss of reflexes, muscle strength, muscle atrophy, or constant or excruciating pain; approximating no more than mild incomplete paralysis of the sciatic nerve.  

3.  For the period prior to May 17, 2008, the Veteran's PTSD manifested by moderate symptoms of depression, anxiety, and panic attacks not affecting the ability to function independently, appropriately and effectively, easy anger and irritability, impaired judgment and impulse control with periods of violence, suspiciousness and hypervigilance, mild memory loss, chronic sleep impairment, frequent nightmares and flashbacks, one instance of suicidal ideation without plan or intent, and difficulty establishing and maintaining effective work and social relationships, with GAFs of 55 or 60; with no homicidal ideation, obsessional rituals that interfere with routine activities, speech patterns that were illogical, obscure, or irrelevant, disorientation, gross impairment in thought processes or communication, grossly inappropriate behavior, neglect of personal appearance or hygiene, memory loss for names of close relatives, own former occupation, or own name, persistent danger to self or others, or inability to establish and maintain effective relationships; most nearly approximating a 50 percent rating.

4.  Resolving all reasonable doubt in the Veteran's favor, for the period beginning May 17, 2008, his PTSD has manifested by serious symptoms of depression, anxiety, and panic attacks so nearly continuous as to affect the ability to function independently, appropriately and effectively, easy anger and irritability, impaired judgment and impulse control with periods of violence, suspiciousness and hypervigilance, memory loss for immediate or recent events, chronic sleep impairment, frequent nightmares and flashbacks, difficulty establishing and maintaining effective work and social relationships, and inability to keep a job, with GAFs of 48 and 50; with no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to self or others, inability to perform activities of daily living including maintenance of personal hygiene, disorientation, or memory loss for names of close relatives, own former occupation, or own name; most nearly approximating a 70 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).

2.  For the period beginning May 11, 2009, the criteria for a separate rating of 10 percent, but no higher, for neuritis of the left leg, associated with a low back disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2010).

3.  For the period prior to May 17, 2008, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  For the period beginning May 17, 2008, the criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluations assigned following the grants of service connection for PTSD and a low back disability.  Although he was later granted a higher evaluation of 50 percent and 20 percent, respectively, his appeal proceeds from the initial unfavorable rating decisions.  See AB, 6 Vet. App. at 39.  The Veteran was provided with adequate notice concerning his service connection claims in letters dated in March and April 2006, prior to the initial unfavorable rating decisions in August and October 2006.  He was subsequently advised of the information necessary to establish an increased rating, as well as the applicable rating criteria.  To the extent that such additional notice was required, the timing defect was cured by the subsequent readjudication of the Veteran's claims, including in an October 2008 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Further, the Veteran has not alleged any prejudice due to any possible notice defects.  

The Board notes that the Court of Appeals of Veterans Claims (Court) has held that the provisions of 38 C.F.R. 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  However, VA subsequently amended its regulations to clarify that the hearing provisions in 38 C.F.R. § 3.103 only apply to hearings before the AOJ and, therefore, do not apply to hearings before the Board.  This amendment is effective as of August 23, 2011.  See 76 Fed. Reg. 52572 (August 23, 2011).  Accordingly, the duties imposed by the Court in Bryant are no longer applicable and need not be discussed.

Concerning the duty to assist, the Veteran's VA treatment records and records pertaining to his disability benefits from the Social Security Administration (SSA) were obtained and associated with the claims file, as directed in the prior remand.  In addition, the Veteran has been afforded four VA examinations each concerning the severity of his low back disability and his PTSD, most recently in March 2010 and April 2010, respectively, as directed in the prior remand.  Neither the Veteran nor his representative have argued that these examinations are inadequate for rating purposes, and a review of the examination reports reveals no deficiencies.  In particular, the two most recent VA examinations are consistent with the prior remand directives, as the spine examiner addressed any neurological abnormalities, and both examiners offered an opinion as to whether the Veteran's disabilities prevent him from securing and following substantially gainful employment.  

The Board notes that the Veteran has submitted private counseling records dated in 2007 and 2009, and a private lumbar spine CT scan dated in October 2006.  Some private records from a Regional Health Center dated in 2008 were also included in the SSA records.  It does not appear that VA attempted to obtain any additional private records.  However, the Veteran has not requested or authorized VA to obtain any further private records, although he has been advised to do so on several occasions.  In addition, the Veteran denied any private treatment for his disabilities when questioned about this at the March 2009 hearing.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, VA has made reasonable efforts to obtain any outstanding private records.  

The Board further notes that the last VA treatment records in the claims file are dated in November 2009, and the last VA examinations were in March and April 2010.  The mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination.  See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  In this case, there is no indication or argument that the Veteran's disabilities have increased in severity, or that any possible increases warrant a higher rating, since the last VA examinations.  As such, there is no indication that the lay and medical evidence of record does not adequately reveal the severity of the Veteran's disabilities throughout the period on appeal, and no further development is needed. 

As noted in the prior remand, the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) was under the Board's jurisdiction as "part and parcel" of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the AOJ did not address the issue of a TDIU in the most recent supplemental statement of the case concerning the increased rating claims, as directed in the prior remand.  However, the AOJ granted a TDIU effective as of April 16, 2008, in a September 2010 rating decision, which is a full grant of that benefit.  Moreover, no jurisdiction-conferring notice of disagreement has been received concerning the downstream issue of an effective date, so this issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the failure of the AOJ to address a TDIU in the last SSOC resulted in no prejudice to the Veteran, and this remand directive was substantially completed.  

For all of the above reasons, the Board finds that the AOJ substantially complied with the prior remand directives.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Low back disability

The Veteran seeks an increase from the currently assigned 20 percent rating for his low back disability, characterized as degenerative disc disease of the lumbar spine.  

In cases involving intervertebral disc syndrome, a back disability may be rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a.

The IVDS Formula is based on frequency of incapacitating episodes within a 12-month period and provides for ratings of 10, 20, 40, and 60 percent.  To warrant a rating in excess of 20 percent under this formula, there must be incapacitating episodes with a total duration of at least 4 weeks during the past 12 months.  An incapacitating episode is defined for these purposes as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See IVDS Formula at Note (1).  

Concerning the low back, the General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, a 20 percent rating will be assigned where there is forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the Veteran's low back disability has manifested by pain, painful movement, and muscle spasms throughout the appeal.  Treatment has included rest, physical therapy, occasional use of a back brace starting in early 2008, occasional use of a TENS unit, and medications (including muscle relaxants and narcotics), with no surgeries or hospitalizations.  The Veteran has had forward flexion of the thoracolumbar spine ranging from 60 to 80 degrees throughout the appeal, with objective evidence of painful movement.  The Veteran has also reported additional limitation of motion with occasional flare-ups after activity.  See, e.g., VA examination reports dated in May 2006, April 2007, April 2008, March 2010.  The Board notes that the subjective and objective findings during the four VA examinations are generally consistent with the available VA and private treatment records.  In addition, the Veteran's lay statements in support of his appeal are also generally consistent with these reported orthopedic manifestations.  See, e.g., September 2007 substantive appeal (VA Form 9); March 2009 hearing transcript.  

When accounting for additional limitation due to pain, flare-ups, etc., the Board finds that the Veteran's forward flexion of the thoracolumbar spine was limited to less than 60 degrees throughout the appeal.  See DeLuca, 8 Vet. App. 202.  However, even when accounting for such additional functional loss, the evidence does not establish forward flexion to 30 degrees or less.  There is also no evidence of favorable or unfavorable ankylosis.  Therefore, a rating in excess of 20 percent is not warranted for orthopedic manifestations of the Veteran's low back disability for any period under the General Rating Formula.  See 38 C.F.R. § 4.71a.  

In making this determination, the Board has considered the Veteran's statements that the orthopedic manifestations of his low back disability are more severe than reflected by the currently assigned rating.  As noted above, his lay statements reflect symptoms of severe pain and resulting limitation of motion, and they are generally consistent with the medical evidence of record.  However, the ratings for orthopedic manifestations under the General Rating Formula are based on objective measurements of limitation of motion, with or without pain or radiating pain.  The Veteran's pain has been considered in the assignment of the current rating, and the measurements simply do not warrant a higher rating, as discussed above, even with consideration of the additional limitation of motion due to pain.  

The Board has also considered whether a separate rating is warranted for any objective neurological manifestations of the Veteran's low back disability under the General Rating Formula.  The Veteran has consistently denied any bladder or bowel abnormalities associated with such disability.  While he has occasionally complained of bowel problems since returning from deployment, there is no indication that they are related to a low back disability.  However, the Veteran has complained of intermittent pain radiation to the left leg, as well as occasional numbness, tingling, or weakness in the left leg, and there is some evidence of objective neurological abnormality during the appeal, as discussed below.  

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a & Note.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the affected nerve, with a maximum equal to severe incomplete paralysis.  The maximum rating for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain is rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The sciatic nerve is rated under 38 C.F.R. § 4.124a, DC 8520.  Specifically, complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy will be assigned a 60 percent rating.  Moderately severe incomplete paralysis of the sciatic nerve will be assigned a 40 percent rating.  Moderate incomplete paralysis of the sciatic nerve will be assigned a 20 percent rating.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

In this case, the Veteran had subjective complaints of occasional numbness in the left lower extremity as early the April 2007 VA spine examination, although he denied any radiating pain to the legs at that time.  However, there was no objective neurological abnormality at that time.  The Veteran also complained of occasional numbness in the back or the left leg in January 2008 and at the April 2008 VA spine examination, but there were again no objective abnormalities during those evaluations.  The Board notes that the Veteran was noted to have altered sensation to light touch in the left lateral foot and toes in February 2008.  However, the Veteran was repeatedly found to have no radicular symptoms after that date, and he was expressly found to have intact motor and sensory function in an October 2008 private record.  He also subjectively denied any significant lower extremity numbness or weakness at that time.  The Veteran was again found to have no objective no radicular symptoms in a November 2008 VA treatment session.  

On May 11, 2009, the Veteran was found to have objective decreased sensation in the L4 distribution bilaterally, with a diagnosis of mild lumbar disc disease.  Although the Veteran was then found to have normal reflexes, tone, and sensory function in June 2009, he continued to report some off and on tingling to the legs.  In July and November 2009, the Veteran subjectively reported pain traveling from the back down the left leg, as well as weakness and numbness in the left leg.  The VA provider recorded objective decreased sensation at the left L4-5 nerve distribution and diagnosed degenerative disc disease and lumbar radiculitis.  Motor function was intact and muscle strength was normal.  At the March 2010 VA examination, the Veteran reported intermittent numbness and tingling in the left leg for 1-2 years, which is generally consistent with the medical evidence of record.  Sensory testing revealed mild impairment in the left great toe, graded as 1, which the examiner characterized as minimal radicular change.  The Veteran did not specifically refer to any neurological symptoms during the July 2009 hearing.

Based on all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a separate rating of 10 percent, but no higher, for neuritis in the left leg, associated with a low back disability, for the period beginning May 11, 2009.  The Veteran had intermittent pain as well as objective sensory disturbances from the back down the left leg from that point forward.  As such, the Board finds that his symptomatology for this period most nearly approximates the criteria for neuritis as comparable to mild incomplete paralysis of the sciatic nerve, which warrants a 10 percent rating.  See 38 C.F.R. §§ 4.123, 4.124a, DC 8620.  A rating in excess of 10 percent is not warranted because there was no loss of reflexes, muscle atrophy, loss of motor function, or constant or excruciating pain, so as to approximate moderate or severe incomplete paralysis, or complete paralysis of the sciatic nerve.  See id. 

The Board acknowledges that the Veteran subjectively complained of occasional numbness or tingling prior to May 11, 2009.  However, the weight of the evidence does not establish objective abnormality to warrant a separate rating until that point.  While objective abnormality was noted in February 2008, the Board finds that this was not an accurate representation of the Veteran's condition, as it is inconsistent with several subsequent medical records, as summarized above.  Moreover, to the extent that there may have been objective abnormality at that point, the Veteran's symptomatology did not rise to a level approximating mild incomplete paralysis of the sciatic nerve, so as to warrant a separate rating, prior to May 11, 2009.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Similarly, the Board notes that the Veteran was found to have decreased sensation bilaterally in May 2009, he complained of off and on tingling to both legs in June 2009.  However, there were no subsequent complaints or objective findings of neurological abnormality in the right leg.  As such, the Board finds that the weight of the evidence does not establish objective neurological abnormality in the right leg that warrants a separate rating at any point during the appeal. 

The Board has considered whether a higher rating is warranted for the Veteran's low back disability under the IVDS Formula.  In this regard, the Veteran denied any incapacitating episodes or time lost from work due to his low back disability during the May 2006 and April 2007 examinations.  At the April 2008 examination, he reported five flare-ups over the past year where he would rest in bed for 1-2 days, and that he lost approximately two weeks from work due to his back.  Similarly, a former employer for about 8 months indicated in a March 2009 statement that the Veteran complained of frequent back pain and took medications, and he would be sent home at times or call in sick due to back pain.  At the July 2009 Travel Board hearing, the Veteran testified that he stayed in bed due to his back "a lot of times," without specifying the frequency.  At the March 2010 examination, he reported two episodes of incapacitation in the past year where he stayed in bed for two days.  The Board notes that this overlaps with the Veteran's Travel Board testimony by approximately 4 months.  In addition, the Veteran has denied any prescribed bed rest, and there is no indication of such in the treatment records, as required to be an incapacitating episode for VA purposes.  See 38 C.F.R. § 4.71a.  Nevertheless, even considering the episodes as reported by the Veteran, the weight of the evidence does not establish that he had incapacitating episodes with a total duration of 4 weeks or more at any period during the appeal.  As such, a rating in excess of 20 percent is not warranted under the IVDS Formula.  See 38 C.F.R. § 4.71a.

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the ratings assigned herein for the Veteran's low back disability and associated neurological manifestations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, other than as reflected by the assignment of a separate rating for neurological abnormality has discussed above, as the manifestations of such disabilities have remained relatively stable throughout the period on appeal.  See Fenderson, 12 Vet. App. at 126-127.  While the Veteran's symptoms, including but not limited to pain, may have increased over time, there was no resulting decrease in range of motion or additional objective neurological impairment to warrant a higher rating.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the orthopedic and neurological manifestations of the Veteran's low back disability include pain, painful and limited motion, muscle spasm, and pain and neurological symptoms in the left leg, as summarized above.  As these symptoms are fully contemplated by the schedular criteria, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for lumbar spine symptoms during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As discussed above, entitlement to a TDIU was previously raised by the record, and such benefit was granted in full upon remand in a September 2010 rating decision, based in part on the low back disability.  The claims file contains no appeal as to any downstream issue, and no further discussion of a TDIU is needed.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran has been granted a separate rating for neurological manifestations of his low back disability to the extent described above, based in part on the application of this doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for orthopedic manifestations, a rating in excess of 10 percent for associated neurological manifestations in the left leg for the period beginning May 11, 2009, or other separate neurological rating.  Therefore, his claim must be denied in these respects.  See 38 C.F.R. § 4.3.  

PTSD

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.



The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

In this case, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period prior to May 17, 2008.  In particular, the lay and medical evidence reflects moderate symptoms of depression and anxiety, as well as occasional panic attacks, usually when in crowds.  The Veteran was also suspicious and hypervigilant, thinking that people were following him and carrying a gun for safety.  He had chronic sleep impairment with frequent nightmares, as well as frequent flashbacks, and an olfactory hallucination of the "smell of the desert" for a few months in 2007.  The Veteran also had mild memory loss for immediate or recent events.  He had anger management problems, including temper outbursts and easy irritability.  These symptoms caused difficulty establishing and maintaining effective work and social relationships.  For example, he divorced from his wife in 2006 and had conflicts with peers and coworkers.  However, the Veteran continued to function independently and effectively during this period.  Although he lived with his parents for financial reasons, he continued to work and to get out of the house and socialize with a few friends.  See, e.g., October 2006 and May 2007 VA examination reports, October 2007 private counseling record, October 2007 substantive appeal from Veteran.

The Board acknowledges that there is some evidence of symptoms that are contemplated by a 70 percent rating.  For instance, in a June 2008 VA treatment session, the Veteran reported one instance a year ago (or in 2007) of thinking about suicide for a full day, with no plan or intent.  However, he has denied suicidal or homicidal ideation at all other times.  In addition, the evidence reflects several periods of violence due to irritability, in that the Veteran had fights with coworkers and at bars.  See, e.g., October 2006 and May 2007 VA examination reports; October 2007 substantive appeal from Veteran.  There is also some evidence of difficulty in adapting to stressful circumstances including a work setting, as the Veteran had difficulties with his supervisors and indicated in an October 2007 private counseling session that he cannot take the stress and difficulty of following orders.  

Nevertheless, even considering these manifestations, VA examiners assigned GAFs of 55 and 60, based on an interview of the Veteran and review of the entire claims file.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 47 (1994) (DSM-IV Reference).  The Board notes that the GAF score is not conclusive of the degree of impairment for VA purposes.  However, it must be considered together with all evidence of record to determine the disability level.  See 38 C.F.R. § 4.126.  

Here, there is no evidence of obsessional rituals that interfere with routine activities, speech patterns that were illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently and effectively, spatial disorientation, neglect of personal appearance or hygiene, or inability to establish and maintain effective relationships.  In addition, the evidence does not reflect any symptoms contemplated by a 100 percent rating, to include gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own former occupation, or own name.  While there were some altercations, the evidence does not reflect that the Veteran presented a persistent danger to himself or others.  Further, although he reported an olfactory hallucination in May 2007, he denied them at all other times, and there is no indication of persistent delusions or hallucinations.  

Accordingly, while the Veteran has demonstrated a few symptoms that are contemplated by a 70 percent rating, when considering all evidence of record, including but not limited to the GAF scores, the Board finds that his overall disability picture most nearly approximates a 50 percent rating for PTSD for this period.  As such, a higher rating of 70 or 100 percent is not warranted.  See 38 C.F.R. § 4.7.  

For the period beginning May 17, 2008, when resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 70 percent, but no higher, for PTSD.  The evidence demonstrates that the Veteran continued to have similar symptoms as during the previous period, but they appear to have become more severe in nature.  In particular, the Veteran continued to have depression, anxiety, panic attacks, easy anger and irritability, impaired judgment and impulse control with periods of violence, and difficulty establishing and maintaining effective work and social relationships.  He also continued to have suspiciousness and hypervigilance, memory loss for immediate or recent events, chronic sleep impairment, nightmares, and flashbacks.  However, the Veteran's symptoms had become so nearly continuous, and of such severity, as to affect his ability to function independently, appropriately and effectively, and he was no longer able to keep a job.  

For example, as noted during the May 17, 2008 VA examination, the Veteran had recently lost his job due to altercations with coworkers and supervisors.  In addition, near the time of this VA examination, the police were called because the Veteran discharged a firearm in the air because some strangers were parked in front of his house, showing increased suspiciousness and irritability.  The Veteran had also become more isolative, to that point that he no longer went out with friends and stayed at home alone nearly all the time.  Indeed, the Veteran was granted SSA disability benefits based on a primary disability of anxiety-related disorder, and he was noted to have marked difficulties in maintaining social function in June 2009 SSA psychiatric evaluation.  Similarly, the April 2010 VA examiner opined that the Veteran would have difficulty finding and holding a job due to his PTSD symptoms.  As noted above, the Veteran was granted a TDIU as of April 2008 when he lost his prior job based, in part, on his PTSD.  

Consistent with these symptoms and assessments, VA examiners and VA providers assigned GAFs of 48 and 50 throughout this period.  See, e.g., May 2008 and April 2010 VA examination reports; June 2008, April 2009, and August 2009 VA treatment records.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV Reference at 47.  While an SSA evaluator assigned a GAF of 54 based on similar symptoms in May 2009, the Board notes that a GAF is based on a particular moment in time.  The Board finds that the GAFs repeatedly assigned by the VA examiners and providers more accurately reflect the severity of the Veteran's disability during this period.  The Board notes that VA and private treatment records are generally consistent concerning the Veteran's symptomatology during this period, as well as with the information contained in the VA examination reports.  In addition, lay statements by the Veteran and his mother are generally consistent with the medical evidence of record for this period.  See, e.g., March 2009 statement by Veteran and his mother for SSA purposes, July 2009 Travel Board hearing transcript.  

For the foregoing reasons, and applying the benefit of the doubt doctrine, the Board finds that the Veteran's PTSD warrants a 70 percent rating for this period.  However, a higher rating of 100 percent is not warranted.  In this regard, the evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to self or others, inability to perform activities of daily living including maintenance of personal hygiene, disorientation, or memory loss for names of close relatives, own former occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  Accordingly, considering all lay and medical evidence of record, the Board finds that the Veteran's overall disability picture most nearly approximates a 70 percent rating for PTSD during this period.  See 38 C.F.R. § 4.7.  

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the ratings assigned herein for the Veteran's PTSD.  See Schafrath, 1 Vet. App. at 593.  A staged rating has been assigned, as the evidence of record reflects symptoms warranting a higher rating beginning on May 17, 2008.  However, further staged ratings are not appropriate, as the manifestations of PTSD remained relatively stable during other periods on appeal.  To the extent that any symptoms may have increased over time, such increases were not sufficient to warrant a higher rating at any other point.  See Fenderson, 12 Vet. App. at 126-127.  

In addition, referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Rather, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115-16.  However, the Board notes that there have been no psychiatric hospitalizations during the course of the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time based on the level of severity.  38 C.F.R. § 4.1.  

As noted above, a TDIU was granted by the AOJ upon remand in a September 2010 rating decision, based in part on the Veteran's PTSD.  The claims file contains no appeal as to any downstream issues, and no further discussion of a TDIU is needed.

The Veteran has been granted a partial increased rating for PTSD for the period beginning May 17, 2008, based in part on the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to May 17, 2008, or a rating in excess of 70 percent for PTSD from that date forward.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 20 percent for a low back disability is denied.

For the period beginning May 11, 2009, a separate rating of 10 percent for sciatic sensory deficit in the left leg, associated with a low back disability, is granted. 

For the period prior to May 17, 2008, an initial rating in excess of 50 percent for PTSD is denied.

For the period beginning May 17, 2008, a rating of 70 percent for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


